RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0682-19T2

L.C.,1

          Plaintiff-Appellant,

v.

S.C. and L.F.,

     Defendants-Respondents.
__________________________

                   Submitted November 5, 2020 – Decided January 22, 2021

                   Before Judges Whipple and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Docket No. L-4749-14.

                   L.C., appellant pro se.

                   Jardim, Meisner & Susser, PC, attorneys                                        for
                   respondents (Kenneth L. Winters, on the brief).

PER CURIAM


1
  Because the Family Part trial record is under seal pursuant to N.J.S.A. 9:17-
42 and Rule 5:3-2, we use initials in place of parties' names. R. 1:38(d)(14).
      This appeal emanates from more than ten years of paternity actions

initiated by plaintiff L.C.; her godson, R.S.; and his mother. Plaintiff is the

godmother and former guardian of now-adult R.S., whom plaintiff claims was

fathered by defendant S.C. Plaintiff here appeals two orders, issued on July 16,

2019, and September 6, 2019, sealing Family Part transcripts that memorialized

proceedings against S.C. and his attorney, L.F. We dismiss the appeal for the

following reasons.

      On July 16, 2019, Judge Steven J. Polansky issued an order limiting the

release of transcripts and recordings of hearings for "reasons set forth on

record." That order was prepared in response to L.C.'s request for transcripts in

preparation for her appeal of an underlying action.        In the order, various

measures are set forth that prevent the dissemination of sealed records.

Nevertheless, the order enables L.C. to use the transcripts for purposes of appeal.

      On August 15, 2019, the day after we upheld the trial court's imposition

of litigation sanctions against L.C. for violating sealing orders, 2 Judge Polansky

vacated his July 16, 2019. In an apparent self-correction, on September 6, 2019,

Judge Polansky vacated the August 15 order.           The most recent order of



2
  L.C. v. S.C., Nos. A-0099-15, A-0227-15, A-1916-16; A-0228-15/A-0229-
15/A-2491-16 (App. Div. Aug. 14. 2019) (slip op. at 20).
                                                                           A-0682-19T2
                                        2
September 6, 2019, reinstates the original July 16, 2019, transcript order. This

appeal followed.

      Plaintiff raises numerous arguments reasserting past grievances and

generally asserting she has been denied her right to appeal. She has not.

      First, we emphasize that we are unable to address a contention of error by

the trial court without having been provided a full record thereof. Rule 2:5-3(a).

In her appeal, plaintiff has provided no transcripts detailing Judge Polansky's

reasons for issuing the July 16, 2019 order, thus leaving her appeal unperfected.

Due to plaintiff's failure to perfect the record, we are restrained from disturbing

the trial court's orders sealing the transcripts of the proceedings. See Cipala v.

Lincoln Tech. Inst., 179 N.J. 45, 55 (2004); see also Soc'y Hill Condo. Ass'n

Inc. v. Soc'y Hill Assocs., 347 N.J. Super. 163, 177-78 (App. Div. 2002). For

reasons not entirely known to us,3 Judge Polansky vacated the July 16, 2019

order and then reversed course by reinstating it. Thus, because the heart of




3
 Defendants plausibly posit that the entry of the orders resulted from the judge's
misperception of what appeals were still pending and the self-correction was
ministerial.
                                                                           A-0682-19T2
                                        3
plaintiff's argument is an assault upon the sealing order itself, we cannot assess

the findings of fact and conclusions of law, unless we know what they are .4

      Plaintiff asserts various additional arguments in her appeal. To the extent

that we do not review them here, and because we discern no cognizable error on

the part of the trial court, we conclude that her allegations are without sufficient

merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Dismissed.




4
   A cursory review of the record reveals that plaintiff and R.S. have violated
related orders sealing the record, pursuant to N.J.S.A. 9:17-42 and Rule 5:3-2.
L.C. v. S.C., A-0099-15, A-0227-15, A-1916-16; A-0228-15, A-0229-15, A-
2491-16 (App. Div. Aug. 14. 2019) (slip op. at 20) ("[T]here was a pattern of
violating the sealing orders and appellants' conduct in disseminating the
[recording to a United Parcel Service store clerk] was a clear and blatant
violation of those orders.").


                                                                            A-0682-19T2
                                         4